Citation Nr: 1743550	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-33 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the VA Forms 9 received by VA on July 30, 2012 were timely filed in order to perfect a substantive appeal as to the issues of service connection for an ischemic blood vessel disease and for dementia; a claim for entitlement to special monthly compensation based on aid and attendance/housebound; and entitlement to an earlier effective date for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1979 to April 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the claim has since been transferred to the RO in Buffalo, New York. 

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  The RO mailed a statement of the case to the Veteran on May 22, 2012.

2.  The RO received the Veteran's substantive appeal on July 30, 2012, as indicated by the official VA date stamp on the documents.  

3.  There is no postmark of record indicating when the appeal was mailed; when taking into account weekends in calculating the 5-day period between receipt and due date, the Veteran's substantive appeal was received within the applicable time limit.





CONCLUSION OF LAW

The Veteran's substantive appeal received on July 30, 2012, was timely.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.304, 20.305 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, as resolution of the Veteran's claim is based on statutory interpretation, and in light of the positive resolution of the claim, the Board finds that further discussion regarding VA's duties pursuant to the VCAA is not required.  See Mason v. Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Analysis

The Veteran contends that the multiple documents he submitted to VA in July 2012, in response to a May 2012 statement of the case (SOC), were filed within the allowable time period for filing an appeal.  In the alternative, he asserts that he experiences memory loss and confusion and, thus, should have been allowed an extension of time in which to file his appeal.  As the claim is being fully resolved in his favor based solely on statutory interpretation, the Board finds that it is not necessary to address his theory regarding the propriety of a filing extension due to memory loss. Cf. Robinson v. Peake, 21 Vet.App. 545, 553 (2008) (holding that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

A substantive appeal perfects the appeal to the Board and frames the issues to be considered.  Myers v. Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal consists of a properly completed VA Form 9 (Appeal to Board of Veterans' Appeals) or other correspondence containing the necessary information. The substantive appeal must also indicate what issues are being perfected. Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202.

A substantive appeal generally must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the claimant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (b)(1). 

When a claimant files a timely notice of disagreement, but fails to timely file a substantive appeal, the appeal is untimely.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993).

Notably, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  If the postmark is not of record, the postmark date will be presumed to be five days prior to the day of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday or legal holiday, the next succeeding workday will be included in the computation.  38 C.F.R. § 20.305(a), (b).

Regardless of whether the Veteran actually timely submitted a substantive appeal, the United States Court of Appeals for Veterans Claims (Court) has held that receipt of a substantive appeal is not purely jurisdictional and that the Board may waive the timeliness requirement of that document.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzales-Morales v. Principi, 16 Vet. App. 556, 557 (2003).

By way of history, in a July 2010 rating decision, the Columbia RO denied the Veteran's claims for, inter alia, service connection for an ischemic blood vessel disease and for dementia; a claim for entitlement to special monthly compensation based on aid and attendance/housebound; and entitlement to an earlier effective date for PTSD.  In May 2011, the Veteran filed a timely notice of disagreement with the July 2010 rating decision.  Subsequently, on May 22, 2012, the RO issued a SOC.

As the RO mailed the SOC on May 22, 2012, the Veteran had 60 days from that date in order to submit a timely substantive appeal.  38 C.F.R. § 20.302 (b)(1).  The Veteran submitted a substantive appeal which he indicated was signed on July 20, 2012; however, the appeal was date-stamped by VA with a receipt date of July 30, 2012.  In August 2012, the RO notified the Veteran that it could not accept his substantive appeal because it was not timely, as it had not been received by July 21, 2012, the calculated end of the 60-day period.

However, the Board finds that the Veteran's substantive appeal was in fact timely submitted to the RO when it was received on July 30, 2012.  Because the postmark for the substantive appeal is not of record, the postmark date is presumed to be five days prior to the day of receipt of the document by VA.  38 C.F.R. § 20.305.  As noted above, in calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.

Here, the substantive appeal was stamped as received on Monday, July 30, 2012.  Without a postmark, therefore, the appeal is presumed to have been received by July 25, the previous Wednesday.  However, when subtracting the Saturday and Sunday between the two dates, the date that the appeal is actually presumed to have arrived is Monday, July 23, 2012.  Although that is still outside of the 60-day period, the Board notes that the calculation of 60 days from May 22, 2012 puts the due date on Saturday, July 21.  As that date is a Saturday, the actual due date becomes the next succeeding workday.  38 C.F.R. § 20.305 (b).  Here, that date is July 23, 2012, which is the date that the Veteran's appeal was presumed received under 38 C.F.R. § 20.305.

Accordingly, as the Board must presume that the postmark date of the Veteran's substantive appeal occurred on July 23, 2012, it finds that the substantive appeal received on July 30, 2012 was timely.


ORDER

A timely substantive appeal was received to the July 2010 rating decision that denied the Veteran's claims for service connection for an ischemic blood vessel disease and for dementia; a claim for entitlement to special monthly compensation based on aid and attendance/housebound; and entitlement to an earlier effective date for PTSD.  




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


